Citation Nr: 0126908	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-14 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a left hip disorder 
claimed as secondary to the service-connected left knee 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the RO.  

The veteran testified at a video conference hearing with the 
undersigned Member of the Board in September 2001.  



FINDING OF FACT

The veteran's currently demonstrated left hip arthritis, 
postoperative arthroplasty, is shown as likely as not to be 
due to the service-connected left knee disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left hip arthritis, postoperative arthroplasty, is 
proximately due to or the result of the service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 5107(b), 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§  3.102, 3.303, 3.310 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for secondary 
service connection.  However, in light of the favorable 
action taken hereinbelow, the veteran is not prejudiced 
thereby and no further assistance in developing the facts 
pertinent to his claim is required.  In this case, the Board 
finds that there is sufficient evidence of record to decide 
his claim properly.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2001).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A careful review of the record shows that the veteran injured 
his knee in service and that he is currently receiving VA 
disability compensation for this service-connected left knee 
disability at the rate of 10 percent.  The veteran asserts in 
this regard that his service-connected left knee disability 
either caused or aggravated his left hip arthritis.  

A private physician provided a July 2000 opinion noting that 
the veteran had been under his care since April 1999.  The 
doctor noted that the veteran's primary diagnosis was that of 
left hip arthrosis for which he underwent a total hip 
arthroplasty in February 2000.  The doctor opined that, since 
the hip arthrosis was unilateral and there was no apparent 
cause of it other than its relationship to the knee, that the 
hip and knee arthritis were related.  

The veteran was afforded a VA examination in November 2000.  
The VA examiner elicited a history referable to the claimed 
left hip condition based on his review of the claims file and 
information obtained directly from the veteran.  The examiner 
noted that the veteran's records reflected that the veteran 
had undergone a left hip arthroplasty in February 2000.  

The VA examiner also noted that the veteran had no early 
history of injury to the left hip; however, the veteran's 
left hip had begun to hurt seriously about 10 years 
previously.  The doctor did obtain history that a year or two 
prior to the hip pain becoming more marked, the veteran had 
had injury with a heavy air conditioner apparently striking 
the left hip area.  

The VA examiner opined that the veteran's left hip condition 
was not caused by or aggravated by the veteran's service-
connected left knee disability, primarily because the 
stability and strength remaining in the left knee was 
remarkable and there was no deformity or significant 
interference in gait that would aggravate or cause 
deterioration in the veteran's hip.  

The diagnosis reported in connection with the VA examination 
was that of arthritis, left hip, postoperative arthroplasty 
with residual painful reduced motion.  

Thereafter, the veteran testified at a video-conference 
hearing with the undersigned Member of the Board in September 
2001 that his left hip pain had begun approximately ten years 
ago and that he still had pain despite the left hip 
replacement surgery in February 2000.  

In summary, the Board notes that the private physician, who 
had treated the veteran since 1999, opined that the claimed 
left hip and service-connected left knee arthritis was 
related.  The VA examiner, who first saw the veteran after he 
had the left hip replacement in February 2000, opined that, 
based on his review of the record, that the service-connected 
left knee disability had not aggravated or caused the left 
hip arthritis.  Given the nature of these medical opinions, 
the Board finds that the evidence in this case to be in 
relative equipoise as to the claim of secondary service 
connection for the claimed left hip disability.  

Accordingly, it is established by the competent evidence of 
record that the veteran has currently demonstrated left hip 
disability manifested by the residuals of an arthroplasty due 
to arthritis that is shown as likely as not to have been 
proximately due to or the result of his service-connected 
left knee arthritis.  

Under these circumstances, the veteran is entitled to the 
benefit of the doubt. 38 U.S.C.A. § 5107(b) (West 1991).  By 
extending the benefit of the doubt to the veteran, service 
connection on a secondary basis for the claim left hip 
disorder is warranted.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (2001).  



ORDER

Service connection for left hip arthritis, postoperative 
arthroplasty, is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

